Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156128                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  GARY HENRY and KATHY HENRY,                                                                        Elizabeth T. Clement,
           Plaintiffs-Appellees,                                                                                      Justices

  v                                                                 SC: 156128
                                                                    COA: 328716
                                                                    Saginaw CC: 03-047775-NZ
  DOW CHEMICAL COMPANY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 1, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE Part II of the controlling opinion of the
  Court of Appeals for the reasons stated in the Court of Appeals dissenting opinion, and
  we REMAND this case to the Saginaw Circuit Court for further proceedings in
  accordance with the procedures outlined in that dissenting opinion. This action is based
  on the plaintiffs’ claim that the defendant is responsible for the presence of dioxin on
  their real properties. MCL 600.5827 provides that the three-year limitations period for
  property damage claims arising out of negligence or nuisance, MCL 600.5805(10),
  begins to run from “the time the claim accrues,” and “the claim accrues at the time the
  wrong upon which the claim is based was done regardless of the time when damage
  results.” See Trentadue v Buckler Automatic Lawn Sprinkler Co, 479 Mich. 378, 387
  (2007). The wrong is done when the plaintiff is harmed. Id. at 388. As explained by
  dissenting Judge Gadola, the claimed harm to the plaintiffs in this case is the presence of
  dioxin in the soil of their properties. The period of limitations began to run from the date
  that this “wrong” occurred. The circuit court must therefore determine the accrual date of
  the plaintiffs’ claims based on the occurrence of the wrong — the presence of dioxin on
  the plaintiffs’ properties. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining question presented should now be reviewed by this
  Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
           t0117
                                                                               Clerk